Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3, the claim recites in line 6 “the RF channels being sequenced based on the channel position”. Claim 1 recites a sequence of RF channels and claim 3 defines potential sequences of RF channels. Also, claim 1 recites that each RF channel comprises a frequency assigned to a channel position and claim 3 recites that potential sequences of RF channels comprise a frequency assigned to a channel position. It is unclear when reciting in line 6 “the RF channels”, if the limitation is referring to the RF channels defined in claim 1, to the RF channels defined in claim 3 or both. Also, it is unclear to which of the previously defined channel positions the limitation of “the channel position” in line 6 is referring. For this reason, the claim is indefinite.
In regards to claim(s) 4-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 3.

In regards to claim 8, the claim recites in line 3 “to produce the calculated channel position”. Claim 7 recites a step of calculating a channel position for each of the potential sequences of RF channels. The limitation of claim 7 means that there are a plurality of channel positions each associated with a potential sequence of RF channels. Therefore, it is unclear to which potential sequence of RF channels belong the channel position recited in line 3 of claim 8. For this reason, the claim is indefinite.

In regards to claim(s) 9-10, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 9, the claim recites in line 6-7 “to the calculated channel position in the potential sequence of RF channels”. Claim 7 recites a step of calculating a channel position for each of the potential sequences of RF channels. Claim 9 also recites a calculated channel position in a potential sequence of RF channels. It is unclear if the limitations of lines 6-7 are referring to one of the channel positions of one of the potential sequences defined in claim 7 or to the channel position of the potential sequence defined in claim 9. For this reason, the claim is indefinite.
Line 8, line 10 and line 11 of claim 9 has the same issues described for lines 6-7. For this reason also, the claim is indefinite.  

In regards to claim(s) 10-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claim 10, the claim recites in line 4 “of the unassigned frequencies”. Claim 9 define only one unassigned frequency. Claim 9 does not define a plurality of unassigned frequencies. For this reason, the limitation of line 4 lacks of antecedent basis and the claim is indefinite.

In regards to claim(s) 11-13, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 10.

In regards to claim 11, lines 6-8 have on several instances the same issue described for lines 6-7 of claim 9. For this reason, the claim is indefinite.
Also, lines 11-12 recites “the frequency from the channel position and designating the frequency” The previous claims defines a plurality of frequencies that each correspond to a channel position. Therefore, it is unclear to which channel position of the previously defined channel positions the limitations of “the frequency from the channel position” is referring. Also, it is unclear to which frequency of the previously defined frequencies the limitation of “the frequency” is referring. For this reason, the claim is indefinite.

In regards to claim 12, the claim recites several times “the potential sequence of RF channels”, “the channel position” and “the frequency”. Previous claims defined a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 14-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of Mensinger et al. (US-9,801,541) and Willig et al. (US-9,082,294).

In regards to claim 1, AAPA teaches that it is well known in the art a method for capturing usage data of a usage area comprising an automatic meter reading (AMR) device for broadcasting the usage data over a sequence of radio-frequency (RF) channels via a frequency-hopping spread spectrum signal, wherein the usage area is provided with an RF receiver [see applicant’s specification par. 0003-0004].
However, APPA does not teach that the receiver comprises an antenna and an RF receiver circuit comprising a tuner and a processor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of implementing the receiver with a device comprising an antenna and a processor in the method taught by AAPA because it will permit the receiver to receive data from the sensor device/utility meter and relay the data to a remote location.
The combination of AAPA and Mensinger does not teach that the receiver circuit comprises a tuner and that the method comprises steps of determining, with the processor of the RF receiver circuit, the sequence of RF channels with the RF receiver and receiving, with the antenna, the usage data by tuning the RF receiver, with the tuner of the RF receiver circuit, to a frequency based on the sequence of RF channels.  
On the other hand, Willig teaches that the receiver comprises a tunable receiver [col. 25 L. 26-27]. This teaching means that the receiver circuit also comprises a tuner. Willig further teaches that the method comprises a step determining, with the processor of the RF receiver circuit, the sequence of RF channels with the RF receiver, wherein each RF channel of the sequence of RF channels comprises a frequency assigned to a channel position, the RF channels being sequenced based on the channel position [fig. 18]. Also, Willig teaches that once the sequence of RF channels is determined, the receiver can receive usage data by tuning the receiver according to the determined 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Willig’s teachings of determining the sequence of RF channels at the receiver side in the method taught by the combination because it will permit the receiver to receive data from utility meters even when the sequence of RF channels is unknown by the receiver.

In regards to claim 2, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, further teaches that the step of receiving the usage data comprises a step of tuning, with the tuner, the RF receiver to receive the usage data broadcast over a frequency within a frequency bandwidth, wherein a single frequency of the sequence of RF channels is within the frequency bandwidth [see Willig col. 17 L. 44-51, col. 19 L. 14-16].  

In regards to claim 14, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, further teaches that the step of receiving the usage data by tuning the RF receiver to a frequency further comprises a step of receiving, with the antenna, the usage data [see Willig col. 17 L. 44-51, col. 19 L. 14-16].

In regards to claim 15, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, further teaches that the step of tuning the RF receiver comprises a step of tuning, with the tuner, the RF receiver to receive a signal within a frequency bandwidth [see Willig col. 17 L. 44-51, col. 19 L. 14-16, col. 25 L. 59-64].
 
In regards to claim 16, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, does not explicitly teach that the bandwidth is between 80 kilohertz and 800 kilohertz. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have used a bandwidth between 80 kilohertz and 800 kilohertz to transmit/receive usage data because a bandwidth between 80 kilohertz and 800 kilohertz is big enough to permit reliable communication of usage data.

In regards to claim 17, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, further teaches that data transmitted from sensor/meter device can be presented to a user [see Mensinger fig. 2A element 114A].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of displaying the data transmitted from the meter to a user in the method taught by the combination because it will permit a user to access its usage data at any desired time.

In regards to claim 18, the combination of AAPA, Mensinger and Willig, as applied in claim 17 above, further teaches that the receiver can be coupled to a gateway 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of having a gateway that couples to the receiver in the method taught by the combination because it will permit the receiver to transmit data to a remote location via a network that the receiver cannot connect directly.

In regards to claim 19, the combination of AAPA, Mensinger and Willig, as applied in claim 18 above, further teaches that the RF receiver is coupled to a power supply of the gateway device [see Mensinger col. 13 L. 50-53, col. 21 L. 20-23].  

In regards to claim 20, the combination of AAPA, Mensinger and Willig, as applied in claim 18 above, further teaches that the gateway device is in wired connection with the RF receiver [see Mensinger fig. 2A elements 102 and 104, col. 8 L. 66-67].

In regards to claim 21, the combination of AAPA, Mensinger and Willig, as applied in claim 18 above, further teaches that the gateway device is wirelessly coupled to the RF receiver [see Mensinger fig. 2A elements 102 and 104, col. 8 L. 66-67].  

In regards to claim 22, the combination of AAPA, Mensinger and Willig, as applied in claim 18 above, further teaches that the step of presenting the usage data to the user further comprises a step of installing, with a user computing device, a user application for communicating with the gateway device, a step of transmitting, with the gateway device, the usage data to the user computing device; and a step of presenting, with the user application, the usage data to the user [see Mensinger col. 7 L. 46-50 (download/installing application), col. 8 L. 28-33 (communicating and transmitting data from the gateway to the user device), fig. 2A element 114 A (presenting data to user)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Mensinger’s teachings of having an application that communicates with the gateway in order to present the data to a user in the method taught by the combination because it will permit the user access the usage data at any desired time just by downloading an application in a personal computing device. 

In regards to claim 23, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, further teaches that the usage data comprises at least one of an electrical energy consumption of the usage area, a gas usage of the usage area, and a water consumption of the usage area [see Willig col. 8 L. 50-52].  

In regards to claim 24, the combination of AAPA, Mensinger and Willig, as shown in claims 1, 17, 18 and 22 above, teaches a method comprising the claimed 

In regards to claim 25, the combination of AAPA, Mensinger and Willig, as shown in claim 1 above, teaches the claimed receiver performing the claimed functions.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mensinger et al. (US-9,801,541) and Willig et al. (US-9,082,294) as applied to claim(s) 1 above, and further in view of Nagy et al. (US-2008/0158007).

In regards to claim 3, the combination of AAPA, Mensinger and Willig, as applied in claim 1 above, does not teach that the AMR device broadcasts the usage data once during a bubble-up time.
On the other hand, Nagy teaches that AMR devices can transmit its data using a bubble up time that occurs at predefined periods of time [par. 0118 L. 7-15]. This teaching means that the AMR device broadcasts the usage data once during a bubble-up time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Nagy’s teachings of using bubble up time to transmit the AMR device data in the method taught by the combination because it will permit the AMR device to transmit its data in a unidirectional fashion.
Furthermore, the combination of AAPA, Mensinger, Willig and Nagy further teaches that the step of determining the sequence of RF channels with the RF receiver 

In regards to claim 4, the combination of AAPA, Mensinger, Willig and Nagy, as applied in claim 3 above, further teaches a step of tuning, with the tuner, the RF receiver to a first frequency, and a step receiving, with the antenna, a first usage data on the first frequency [see Willig fig. 18 steps 1804, 1808 and 1812, col. 25 L. 28-30 and L. 39-41]. Also, the combination teaches a step of tuning, with the tuner, the RF receiver to a subsequent frequency, and a step of receiving, with the antenna, a subsequent usage data on the subsequent frequency [wee Willig fig. 18 steps 1816, 1820 and 1822, col. 25 L.48-52 and L. 55-58]. The combination further teaches a step of determining, with the processor, a time elapsed between reception of the first usage data and reception of the subsequent usage data; and a step determining, with the processor, a channel position of the subsequent frequency for each of the potential sequences of RF channels based on the time elapsed between the first usage data and the subsequent usage data [see Willig fig. 18 step 1822 and 1824, col. 25 L. 55-64].

In regards to claim 5, the combination of AAPA, Mensinger, Willig and Nagy, as applied in claim 4 above, further teaches a step of assigning, with the processor, the 

In regards to claim 6, the combination of AAPA, Mensinger, Willig and Nagy, as applied in claim 4 above, further teaches that the receiver time elapsed is based on time of reception of the signals [see Willig col. 25 L. 38-41 and L. 55-60]. This teaching means that the time elapsed is based on a system time of the RF receiver.  

Allowable Subject Matter

Claim(s) 7-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 7, the prior art cited in this office action does not teach by either anticipation or combination the following limitations: a step of calculating, with the processor, a channel position of the subsequent frequency to produce a calculated channel position for each of the potential sequences of RF channels.

In regards to claims 8-13, the claims would be allowable due to their dependency on claim 7.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685